—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered October 24, 1991, convicting defendant, after a jury trial, of *367robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 and 4 to 8 years, respectively, to run consecutively to a sentence previously imposed, unanimously affirmed.
Even if the taxicab trip cards that defendant sought to introduce in order to corroborate the testimony of one of his alibi witnesses could have been authenticated by either the witness who made the entries or their custodian, the trip cards were probative not of defendant’s whereabouts at the time of the robbery but only of the presence of the witness at the location and time entered on the trip card, and thus any possible error in excluding them was harmless. Nor was it error to deny defendant’s request to call the complainants as witnesses at the Wade hearing in the absence of a prima facie showing that the lineup was unduly suggestive (see, People v Harrell, 194 AD2d 502, 503). Although the photographic array was not preserved, any resulting inference of suggestiveness was dispelled by the testimony of the detectives detailing the procedures used to safeguard against suggestiveness, especially the "sheer volume” of the photographs viewed, as well as the fact that the police had not yet focused upon defendant as a particular suspect (People v Jerome, 111 AD2d 874, lv denied 66 NY2d 764).
We have considered defendant’s argument with respect to the imposition of consecutive sentences and find it to be without merit. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.